17‐1605 
     Langan v. Johnson & Johnson Consumer Cos. 

 1

 2                                    In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                 ________ 
 6                                        
 7                            AUGUST TERM, 2017 
 8                                        
 9                        ARGUED: FEBRUARY 6, 2018 
10                           DECIDED: JULY 24, 2018 
11                                        
12                                No. 17‐1605 
13                                        
14    HEIDI LANGAN, on behalf of herself and all others similarly situated, 
15                             Plaintiff‐Appellee, 
16                                        
17                                      v. 
18                                        
19            JOHNSON & JOHNSON CONSUMER COMPANIES, INC., 
20                            Defendant‐Appellant. 
21                                 ________ 
22                                        
23              Appeal from the United States District Court 
24                      for the District of Connecticut. 
25               No. 13 Civ. 1471 – Jeffrey A. Meyer, Judge. 
26                                 ________ 
27                                        
28   Before: WALKER, LYNCH, and CHIN, Circuit Judges. 
29                                 ________ 
30    
31         Connecticut  resident  Heidi  Langan  sued  Johnson  &  Johnson 

32   Consumer  Companies,  Inc.  (“Johnson  &  Johnson”)  on  behalf  of 

33   herself  and  “all  others  similarly  situated”  for  deceptive  labeling. 
     2                                                               No. 17‐1605

 1   Plaintiff  alleged  that  several  of  the  company’s  baby  products  were 

 2   labeled  “natural”  when  they  were  not.  Langan  claimed  that  this 

 3   labeling  violated  the  Connecticut  Unfair  Trade  Practices  Act 

 4   (CUTPA),  as  well  as  the  state  consumer  protection  laws  of  twenty 

 5   other states, and sought to certify a plaintiff class. After both parties 

 6   moved  for  summary  judgment,  the  district  court  denied  both 

 7   motions, and certified a class of consumers who purchased two baby 

 8   bath products in eighteen states. We granted Johnson & Johnson leave 

 9   to  appeal  the  class  certification.  On  appeal,  Johnson  &  Johnson 

10   principally challenges the district court’s conclusions that (1) Langan 

11   has  Article  III  standing  to  bring  a  class‐action  claim  on  behalf  of 

12   consumers in states other than Connecticut and (2) the state laws in 

13   the other states are sufficiently similar to support certifying the class. 

14   Although we hold that Langan has Article III standing, on the record 

15   before us, it is not clear that the district court undertook the requisite 

16   considered  analysis  of  the  material  differences  in  the  state  laws  at 

17   issue  before  concluding  that  their  similarities  predominated  over 

18   their differences. We therefore VACATE the district court’s grant of 

19   certification, and REMAND for further proceedings consistent with 

20   this opinion. 

21                                     ________ 
22                                          
     3                                                                   No. 17‐1605

 1                         MARK  P.  KINDALL,  Izard,  Kindall  &  Raabe,  LLP, 
 2                         West Hartford, CT (Nicole A. Veno, Simsbury, CT, 
 3                         on the brief), for Plaintiff‐Appellee. 

 4                         HAROLD P. WEINBERGER (Eileen M. Patt, Benjamin 
 5                         M.  Arrow,  on  the  brief),  Kramer  Levin  Naftalis  & 
 6                         Frankel  LLP,  New  York,  NY,  for  Defendant‐
 7                         Appellant. 

 8                                      ________ 
 9    
10   JOHN M. WALKER, JR., Circuit Judge: 

11            Connecticut  resident  Heidi  Langan  sued  Johnson  &  Johnson 

12   Consumer  Companies,  Inc.  (“Johnson  &  Johnson”)  on  behalf  of 

13   herself  and  “all  others  similarly  situated”  for  deceptive  labeling. 

14   Plaintiff  alleged  that  several  of  the  company’s  baby  products  were 

15   labeled  “natural”  when  they  were  not.  Langan  claimed  that  this 

16   labeling  violated  the  Connecticut  Unfair  Trade  Practices  Act 

17   (CUTPA),  as  well  as  the  state  consumer  protection  laws  of  twenty 

18   other states, and sought to certify a plaintiff class. After both parties 

19   moved  for  summary  judgment,  the  district  court  denied  both 

20   motions, and certified a class of consumers who purchased two baby 

21   bath  products  in  eighteen  states.1  We  granted  Johnson  &  Johnson 

22   leave to appeal the class certification. On appeal, Johnson & Johnson 

23   principally challenges the district court’s conclusions that (1) Langan 


           Although the district court inadvertently omitted Alaska from the list 
          1

     of relevant states on page 26 and in n.3 of its opinion, the district court did 
     include Alaska in the list of states for which it certified a class.  Accordingly, 
     we refer to a plaintiff class in eighteen states.  
     4                                                               No. 17‐1605

 1   has  Article  III  standing  to  bring  a  class‐action  claim  on  behalf  of 

 2   consumers in states other than Connecticut and (2) the state laws in 

 3   the other states are sufficiently similar to support certifying the class. 

 4   Although we hold that Langan has Article III standing, on the record 

 5   before us, it is not clear that the district court undertook the requisite 

 6   considered  analysis  of  the  material  differences  in  the  state  laws  at 

 7   issue  before  concluding  that  their  similarities  predominated  over 

 8   their differences. We therefore VACATE the district court’s grant of 

 9   certification, and REMAND for further proceedings consistent with 

10   this opinion. 

11                                BACKGROUND 

12          Connecticut resident Heidi Langan purchased several Johnson 

13   & Johnson sunscreens and bath products for her baby in 2012. Langan 

14   alleges that she purchased those products in part because their labels 

15   said  they  contained  “natural”  ingredients.  In  reality,  the  products 

16   were  made  up  of  a  high  percentage  of  non‐natural,  non‐water 

17   ingredients.  

18          In October 2013, Langan sued Johnson & Johnson on behalf of 

19   herself and “all others similarly situated” alleging that the company’s 

20   labeling was deceptive and violated CUTPA as well as the “mini‐FTC 

21   acts” of twenty other states. Langan sought to certify a plaintiff class 

22   and  requested  compensatory  and  punitive  damages  as  well  as 

23   attorney’s fees. Both parties moved for summary judgment.  
     5                                                                  No. 17‐1605

 1            The  district  court  denied  both  parties’  motions  for  summary 

 2   judgment  and  certified  a  class  as  to  two  bath  products,  but  not  the 

 3   sunscreens.  The  two  products,  sold  under  the  Aveeno  Baby  Brand, 

 4   were  the  “Calming  Comfort  Bath”  (“bath”)  and  the  “Wash  and 

 5   Shampoo”  (“wash”).  App’x  197.  Johnson  &  Johnson  petitioned  for 

 6   permission  to  appeal  pursuant  to  Federal  Rules  of  Civil  Procedure 

 7   23(f),  and  we  granted  leave.  On  appeal,  Johnson  &  Johnson 

 8   principally challenges the district court’s conclusions that (1) Langan 

 9   has  Article  III  standing  to  bring  a  class‐action  claim  on  behalf  of 

10   consumers in states other than Connecticut, and (2) the state laws in 

11   the other states are sufficiently similar to support certifying the class.2  


           Johnson & Johnson also argues that that the district court erred by not 
          2

     requiring  Langan  to  demonstrate  that  the  proposed  class  was 
     “administratively feasible.” This argument is foreclosed by In re Petrobras 
     Sec.,  862  F.3d  250,  267–70  (2d  Cir.  2017)  (rejecting  the  argument  that 
     proposed classes must be “administratively feasible” and holding that the 
     class was “clearly objective” and “sufficiently definite” where it included 
     people  who  acquired  specific  securities  during  a  specific  period  in 
     “domestic  transactions”  because  class  was  “identified  by  subject  matter, 
     timing,  and  location,”  which  made  it  “objectively  possible”  to  ascertain 
     members (emphasis omitted)). Since the class at issue here is identified by 
     subject matter (purchasers of the two products), timing (before November 
     2012 and 2013 respectively), and location (the eighteen identified states), it 
     is  likewise  “clearly  objective”  and  “sufficiently  definite”  such  that 
     determining  who  purchased  the  products  is  undoubtedly  “objectively 
     possible.”  Id.  at  269–70.  Moreover,  we  think  Johnson  &  Johnson’s 
     identification concerns are overstated. In Petrobas, we cited approvingly the 
     district  court’s  grant  of  certification  where  the  district  court  allowed 
     putative class members to provide a sworn affidavit indicating when and 
     where they purchased the olive oil at issue (862 F.3d at 267 (citing Ebin v. 
     6                                                                    No. 17‐1605

 1                                    DISCUSSION 

 2          “We review a district court’s decision to certify a class under 

 3   Rule 23 for abuse of discretion, the legal conclusions that informed 

 4   its decision de novo, and any findings of fact for clear error.” Sykes v. 

 5   Mel S. Harris & Assocs. LLC, 780 F.3d 70, 79 (2d Cir. 2015) (internal 

 6   quotation marks omitted). 

 7          I.      Article III Standing  

 8          Johnson  &  Johnson  argues  that  Langan  lacks  constitutional 

 9   standing  to  represent  putative  class  members  whose  claims  are 

10   governed  by  the  laws  of  states  other  than  Connecticut.  Because  a 

11   plaintiff’s standing to sue implicates our power to hear the case, we 

12   must consider the issue even though it was barely raised in and not 

13   addressed by the district court. See Keepers, Inc. v. City of Milford, 807 

14   F.3d 24, 39 (2d Cir. 2015) (noting that standing may be raised “for the 

15   first time on appeal”).  

16          “Article III, Section 2 of the Constitution limits the jurisdiction 

17   of the federal courts to the resolution of ‘cases’ and ‘controversies.’” 

18   Mahon  v.  Ticor  Title  Ins.  Co.,  683  F.3d  59,  62  (2d  Cir.  2012)  (internal 



     Kangadis Food Inc., 297 F.R.D. 561, 567 (S.D.N.Y. 2014)). Since we think it is 
     more likely that a consumer would remember the time frame in which he 
     purchased a bath or wash for his baby—that is, when his child was still a 
     baby—than  when  he  purchased  a  bottle  of  olive  oil,  we  see  no 
     ascertainability  problem  with  having  the  class  members  submit  sworn 
     affidavits  describing  the  circumstances  under  which  the  purchases  were 
     made.  
     7                                                                 No. 17‐1605

 1   quotation  marks  omitted).  “To  ensure  that  this  bedrock  case‐or‐

 2   controversy requirement is met, courts require that plaintiffs establish 

 3   their  standing  as  the  proper  parties  to  bring  suit.”  Id.  (internal 

 4   quotation marks and alterations omitted). To have standing to sue, “a 

 5   plaintiff  must  demonstrate  (1)  a  personal  injury  in  fact  (2)  that  the 

 6   challenged conduct of the defendant caused and (3) which a favorable 

 7   decision will likely redress.” Id.   

 8          Unremarkably, the parties agree that Connecticut’s consumer 

 9   protection statute, CUTPA, does not apply to the purchase of bath and 

10   wash products in other states. Likewise, the parties agree that Langan 

11   herself has standing to sue Johnson & Johnson under CUTPA because 

12   she alleged that she paid a premium in Connecticut for the products, 

13   based on Johnson & Johnson’s representations that they were natural, 

14   and  that  those  injuries  can  be  redressed  by  an  order  compelling 

15   Johnson & Johnson to pay Langan money damages. See Mahon, 683 

16   F.3d at 62.  

17          The only point of contention is whether Langan has standing to 

18   bring a class action on behalf of unnamed, yet‐to‐be‐identified class 

19   members from other states under those states’ consumer protection 

20   laws.  Because  there  has  been  considerable  disagreement  over  this 

21   question  in  the  district  courts,  we  write  to  make  explicit  what  we 

22   previously assumed in In re Foodservice Inc. Pricing Litigation, 729 F.3d 

23   108 (2d Cir. 2013): as long as the named plaintiffs have standing to sue 
     8                                                                 No. 17‐1605

 1   the named defendants, any concern about whether it is proper for a 

 2   class  to  include  out‐of‐state,  nonparty  class  members  with  claims 

 3   subject  to  different  state  laws  is  a  question  of  predominance  under 

 4   Rule  23(b)(3),  id.  At  126–27,  not  a  question  of  “adjudicatory 

 5   competence” under Article III, Morrison v. YTB Intʹl, Inc., 649 F.3d 533, 

 6   536 (7th Cir. 2011). Compare Richards v. Direct Energy Servs., LLC, 120 

 7   F. Supp. 3d 148, 154–56 (D. Conn. 2015) (denying certification as to 

 8   out‐of‐state class members for lack of standing), with In re Bayer Corp. 

 9   Combination Aspirin Prods. Mktg. & Sales Practices Litig., 701 F. Supp. 

10   2d 356, 376–77 (E.D.N.Y. 2010) (distinguishing standing from the Rule 

11   23 inquiry and certifying class action brought under laws of multiple 

12   states after finding no standing problem).  

13          “[A]s  the  Supreme  Court  has  acknowledged,  there  is  some 

14   ‘tension’ in its case law as to whether ‘variation’ between (1) a named 

15   plaintiff’s  claims  and  (2)  the  claims  of  putative  class  members  ‘is  a 

16   matter of Article III standing . . . or whether it goes to the propriety of 

17   class certification . . . .’” NECA‐IBEW Health & Welfare Fund v. Goldman 

18   Sachs & Co., 693 F.3d 145, 160 (2d Cir. 2012) (quoting Gratz v. Bollinger, 

19   539 U.S. 244, 263 & n.15 (2003)). To understand why variations in state 

20   law  present  a  class  certification  problem  and  not  a  constitutional 

21   standing  problem,  it  is  helpful  to  consider  the  complicated 
     9                                                                 No. 17‐1605

 1   relationship  between  the  standing  requirement  and  class  actions 

 2   generally.  

 3          The  doctrine  of  standing  tests  whether  a  prospective  litigant 

 4   may properly invoke the power of the federal courts. See Spokeo, Inc. 

 5   v.  Robins,  136  S.  Ct.  1540,  1547  (2016).  The  standing  requirement 

 6   acknowledges that not all injuries can be remedied by courts, and that 

 7   even  some  injuries  that  could  are  the  responsibility  of  the  political 

 8   branches  instead.  See  id.  (“The  law  of  Article  III  standing  serves  to 

 9   prevent the judicial process from being used to usurp the powers of 

10   the  political  branches.”  (internal  quotation  marks  and  alterations 

11   omitted)); Steel Co. v. Citizens for a Better Envʹt, 523 U.S. 83, 107 (1998). 

12   To avoid giving advisory opinions, we require that parties that come 

13   before us have a sufficient stake in the outcome of the case to render 

14   it a case or controversy. See Steel Co., 523 U.S. at 97, 101; see also U.S. 

15   Const. art. III, § 2.  

16          Class  actions  under  Rule  23  of  the  Federal  Rules  of  Civil 

17   Procedure are an exception to the general rule that one person cannot 

18   litigate injuries on behalf of another. See Wal‐Mart Stores, Inc. v. Dukes, 

19   564 U.S. 338, 348 (2011). Through Rule 23, Congress has authorized 

20   plaintiffs to bring, under limited circumstances, a suit in federal court 

21   on  behalf  of,  not  just  themselves,  but  others  who  were  similarly 

22   injured. See id. at 348–49. Such suits result in efficiencies of cost, time, 

23   and  judicial  resources  and  permit  a  collective  recovery  where 
     10                                                              No. 17‐1605

 1   obtaining individual judgments might not be economically feasible. 

 2   See  Amchem  Prods.,  Inc.  v.  Windsor,  521  U.S.  591,  617  (1997)  (“The 

 3   policy at the very core of the class action mechanism is to overcome 

 4   the problem that small recoveries do not provide the incentive for any 

 5   individual  to  bring  a  solo  action  prosecuting  his  or  her  rights.” 

 6   (internal quotation marks omitted)); Gen. Tel. Co. of the Sw. v. Falcon, 

 7   457 U.S. 147, 155 (1982). Although a named class action plaintiff has 

 8   not  actually  suffered  the  injuries  suffered  by  her  putative  class 

 9   members (and therefore would not normally have standing to bring 

10   those suits), Congress has said that the fact that the parties “possess 

11   the same interest” and “suffer[ed] the same injury” gives the named 

12   plaintiff  a  sufficient  stake  in  the  outcome  of  her  putative  class 

13   members’ cases. Wal‐Mart, 564 U.S. at 348–49.  

14          This requirement is easy enough to satisfy when the would‐be 

15   class  members’  cases  are  substantially  identical.  For  example,  a 

16   plaintiff  who  purchased  the  same  product,  on  the  same  day,  at  the 

17   same place, from the same defendant, because of the same misleading 

18   offer as many other purchasers would plainly have standing to sue 

19   on behalf of those similarly situated purchasers.  

20          In reality, it rarely happens that the circumstances surrounding 

21   one plaintiff’s claim end up being identical to the claims of another 

22   putative class member, let alone all of  the others. Anticipating this, 

23   some  of  Rule  23’s  requirements  (e.g.,  commonality  and  typicality 
     11                                                                   No. 17‐1605

 1   under 23(a), and predominance under 23(b)) exist to prevent courts 

 2   from  certifying  classes  that  do  not  share  sufficiently  similar 

 3   characteristics. See Wal‐Mart, 564 U.S. at 349. At some point, however, 

 4   a named plaintiff’s claims can be so different from the claims of his 

 5   putative class members that they present an issue not of the prudence 

 6   of certifying a class under Rule 23 but of constitutional standing. See 

 7   Mahon, 683 F.3d at 62–63. The question for our purposes is at what 

 8   point the claim of a named plaintiff is so different from the claims of 

 9   her would‐be class members that the exception that we make to the 

10   general standing requirements for class actions should not apply. Our 

11   caselaw supplies a few answers.  

12          We have held that the claims of putative class members are too 

13   dissimilar  to  support  standing  against a  particular  defendant  when 

14   that defendant did not actually injure a named plaintiff. In Mahon, we 

15   considered  a  putative  consumer  class  action  against  title  insurance 

16   companies that allegedly concealed the availability of reduced rates. 

17   See  id.  at  60.  The  district  court  denied  certification  as  to  one  of  the 

18   defendant  companies  that  had  not  actually  sold  insurance  to  the 

19   plaintiff, and we affirmed. See id. at 60–61. Even though the company 

20   used  forms  and  practices  that  were  similar  to  those  used  by  the 

21   company  that  did  sell  to  the  plaintiff  and  was  owned  by  the  same 

22   parent company, we held that the plaintiff lacked standing to sue the 

23   company that had not actually misled her because, “with respect to 
     12                                                                 No. 17‐1605

 1   each asserted claim” against each defendant, “a plaintiff must always 

 2   have  suffered  a  distinct  and  palpable  injury  to  herself.”  Id.  at  64 

 3   (alterations, quotation marks, and emphasis omitted).  

 4          On the other hand, non‐identical injuries of the same general 

 5   character  can  support  standing.  See  NECA,  693  F.3d  at  148–49.  In 

 6   NECA,  we  held  that  the  plaintiff,  a  purchaser  of  mortgage‐backed 

 7   certificates, could certify a class including certificate holders outside 

 8   the  specific  tranche  from  which  the  named  plaintiff  purchased 

 9   certificates, even though the certificates from each tranche varied in 

10   their payout priority. See id. at 164. We reasoned that these different 

11   payment priorities did not render a certificate holder who would be 

12   paid sooner incapable of representing a certificate holder who would 

13   be  paid  later,  or  vice  versa,  because  all  certificate  holders  had  “the 

14   same  necessary  stake  in  litigating  whether  [the]  lenders  .  .  . 

15   abandoned their” responsibilities to follow underwriting guidelines. 

16   Id. (internal quotation marks omitted). Compare Gratz, 539 U.S. at 262–

17   63  (finding  no  standing  problem  even  though  factual  differences 

18   existed between the challenged race‐based transfer policy applied to 

19   plaintiff and the freshman admissions policy applicable to others in 

20   class), with Blum v. Yaretsky, 457 U.S. 991, 1001–02 (1982) (holding that 

21   plaintiffs in state‐run facilities who were threatened with transfers to 

22   facilities  with  lower  levels  of  care  did  not  have  standing  to  sue  on 

23   behalf of patients who were threatened with transfers to higher levels 
     13                                                              No. 17‐1605

 1   of  care  because  the  conditions  of  the  transfers  were  “sufficiently 

 2   different” such that “judicial assessment of their procedural adequacy 

 3   would be wholly gratuitous and advisory”).  

 4          The question in this case is whether there is a standing problem 

 5   when  a  plaintiff  attempts  to  sue  on  behalf  of  those  who  may  have 

 6   claims  under  different  states’  laws  that  generally  prohibit  the  same 

 7   conduct. Although we have not expressly resolved this question, we 

 8   have previously assumed that this is an issue best addressed under 

 9   Rule 23, rather than as a standing issue. See In re Foodservice, 729 F.3d 

10   at  112.  For  example,  in  In  re  Foodservice,  we  considered  a  consumer 

11   class  action  against  a  food  distributor  that,  the  plaintiffs  alleged, 

12   fraudulently overbilled its customers. See id. The defendants appealed 

13   the district court’s certification of the class, claiming that certification 

14   was improper because the class action implicated the distinct contract 

15   laws of multiple states. See id. at 126. We rejected that argument and 

16   affirmed  the  certification,  reasoning  that  “putative  class  actions 

17   involving the laws of multiple states are often not properly certified 

18   pursuant to Rule 23(b)(3) because the variation in the legal issues to be 

19   addressed overwhelms the issues common to the class.” Id. at 126–27 

20   (emphasis added).  

21          This  approach  of  considering  variations  in  state  laws  as 

22   questions of predominance under Rule 23(b)(3), rather than standing 

23   under Article III, makes sense. For one, it acknowledges the obvious 
     14                                                               No. 17‐1605

 1   truth that class actions necessarily involve plaintiffs litigating injuries 

 2   that  they  themselves  would  not  have  standing  to  litigate.  See  In  re 

 3   Bayer  Corp.,  701  F.  Supp.  2d  at  377  (“Whether  the  named  plaintiffs 

 4   have  standing  to  bring  suit  under  each  of  the  state  laws  alleged  is 

 5   ‘immaterial’ because they are not bringing those claims on their own 

 6   behalf,  but  are  only  seeking  to  represent  other,  similarly  situated 

 7   consumers  in  those  states.”).  Since  class  action  plaintiffs  are  not 

 8   required  to  have  individual  standing  to  press  any  of  the  claims 

 9   belonging  to  their  unnamed  class  members,  it  makes  little  sense  to 

10   dismiss the state law claims of unnamed class members for want of 

11   standing  when  there  was  no  requirement  that  the  named  plaintiffs 

12   have individual standing to bring those claims in the first place. See 

13   id. 

14          This  approach  also  accords  with  the  Supreme  Court’s 

15   preference  for  dealing  with  modest  variations  between  class 

16   members’ claims as substantive questions, not jurisdictional ones. See 

17   Gratz,  539  U.S.  at  266  (explaining  that  differences  in  use  of  race 

18   between transfer‐ and freshman‐admissions policies “clearly ha[d] no 

19   effect on petitioners’ standing to challenge the [policies]” but “might 

20   be relevant to a narrow tailoring analysis”); see also Lewis v. Casey, 518 

21   U.S. 343, 358 n.6 (1996) (“The standing determination is quite separate 

22   from certification of the class.”).  
     15                                                               No. 17‐1605

 1          Finally, the only other circuit to have addressed this issue has 

 2   reached the same conclusion. See Morrison, 649 F.3d at 536 (explaining 

 3   that whether plaintiff could bring putative class action on behalf of 

 4   out‐of‐state class members “ha[d] nothing to do with standing, though 

 5   it  may  affect  whether  a  class  should  be  certified—for  a  class  action 

 6   arising  under  the  consumer‐fraud  laws  of  all  50  states  may  not  be 

 7   manageable, even though an action under one state’s law could be”). 

 8          We are not convinced by the reasoning of those district courts 

 9   that  have  addressed  the  issue  we  confront  as  a  standing  issue.  For 

10   example,  in  Richards  v.  Direct  Energy  Servs.,  LLC,  the  district  court 

11   concluded that a Connecticut plaintiff that alleged that the defendant 

12   energy company had attracted customers with misleading promises 

13   of  low  rates  lacked  standing  to  sue  on  behalf  of  Massachusetts 

14   consumers who were injured by the same defendant. 120 F. Supp. 3d 

15   at  151.  The  court  reasoned  that  “[w]ithout  an  allegation  that  [the 

16   named  plaintiff]  personally  was  injured  in  Massachusetts,”  the 

17   plaintiff’s  claim  was  essentially  that,  like  the  plaintiffs  in 

18   Massachusetts, he had “suffered in some indefinite way in common 

19   with  people  generally.”  Id.  at  155  (internal  quotation  marks  and 

20   alteration omitted). This reasoning falters upon its premise: the harm 

21   the plaintiff alleged was not a general grievance common to people 

22   generally; it was a specific grievance based on the defendant’s falsely 

23   advertised  rates,  suffered  by  specific  people  (Connecticut  and 
     16                                                                       No. 17‐1605

 1   Massachusetts  customers  of  the  defendant),  under  a  specific  set  of 

 2   circumstances. See id. We fail to see how the fact that the defendant’s 

 3   wrongful  conduct  impacted  customers  in  two  states  rendered  the 

 4   injuries  of  the  Massachusetts  consumers  somehow  more  indefinite 

 5   than the identical injuries of the Connecticut consumers.3  

 6             Accordingly, we conclude that whether a plaintiff can bring a 

 7   class  action  under  the  state  laws  of  multiple  states  is  a  question  of 

 8   predominance under Rule 23(b)(3), not a question of standing under 

 9   Article III. Since Langan’s individual standing to sue is not in doubt, 

10   we  turn  to  the  question  of  whether  the  district  court  correctly 

11   determined that the predominance requirement of Rule 23(b)(3) was 

12   satisfied.   

13             II.    Predominance 

14             Langan  attempted  to  certify  a  class  under  Rule  23(b)(3),  the 

15   provision that allows for the common “opt‐out” class action, a class 

16   action  designed  to  bind  all  class  members  except  those  who 



           Johnson & Johnson’s argument that Mahon, discussed earlier, requires 
           3

     a  different  result  is  unpersuasive.  First,  Mahon’s  rejection  of  “analyz[ing] 
     class  certification  before  Article  III  standing”  only  requires  that  a  district 
     court first determine that the party plaintiff was actually injured by each of 
     the named defendants before proceeding to the Rule 23 inquiry. See Mahon, 
     683 F.3d at 64. Second, because the redressability and fundamental fairness 
     concerns  that  arise  when  a  plaintiff  attempts  to  haul  a  non‐injurious 
     defendant into court are not present when a plaintiff initiates a class action 
     under  various  state  laws  prohibiting  similar  conduct  by  the  same 
     defendant, this case is distinguishable from Mahon. See id. at 65–66. 
     17                                                              No. 17‐1605

 1   affirmatively choose to be excluded. See Amchem, 521 U.S. at 614–15; 

 2   see also Scott Dodson, An Opt‐In Option for Class Actions, 115 Mich. L. 

 3   Rev. 177–79  (2016). To  ensure  that  binding  absent  class members  is 

 4   fair, see Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013), before a district 

 5   court  may  certify  a  class  under  Rule  23(b)(3)  the  party  seeking 

 6   certification must show that “questions of law or fact common to class 

 7   members predominate over any questions affecting only individual 

 8   members.” Fed. R. Civ. P. 23(b)(3). This predominance requirement 

 9   “tests whether proposed classes are sufficiently cohesive to warrant 

10   adjudication by representation.” Mazzei v. Money Store, 829 F.3d 260, 

11   272  (2d  Cir.  2016)  (internal  quotation  marks  omitted).  The 

12   predominance requirement is satisfied if “resolution of some of the 

13   legal or factual questions that qualify each class member’s case as a 

14   genuine controversy can be achieved through generalized proof,” and 

15   “these particular issues are more substantial than the issues subject 

16   only to individualized proof.” Roach v. T.L. Cannon Corp., 778 F.3d 401, 

17   405 (2d Cir. 2015).  

18          Variations in state laws do not necessarily prevent a class from 

19   satisfying  the  predominance  requirement.  See  In  re  U.S.  Foodservice, 

20   729  F.3d  at  127  (holding  that  there  was  no  predominance  problem 

21   with a putative class action brought under the state contract law of 

22   various states where all of the jurisdictions had adopted the Uniform 

23   Commercial  Code).  As  with  all  Rule  23  requirements,  the  party 
     18                                                                  No. 17‐1605

 1   seeking certification has the ultimate burden to demonstrate that any 

 2   variations  in  relevant  state  laws  do  not  predominate  over  the 

 3   similarities. See Wal‐Mart, 564 U.S. at 350; In re U.S. Foodservice, 729 

 4   F.3d  at  127  (finding  no  predominance  issue  where  defendant  had 

 5   alleged but not proffered evidence to support its claim that variation 

 6   in evidentiary standards among states overwhelmed the similarities).   

 7          The decision to certify a class is a discretionary determination, 

 8   which we will only overturn if the district court abused its discretion. 

 9   See In re U.S. Foodservice, 729 F.3d at 116. To be afforded this deference, 

10   however,  the  certification  must  be  sufficiently  supported  and 

11   explained. See In re Hyundai & Kia Fuel Econ. Litig., 881 F.3d 679, 690 

12   (9th Cir. 2018); Walsh v. Ford Motor Co., 807 F.2d 1000, 1006 (D.C. Cir. 

13   1986) (“[I]t is unquestionably the role of an appellate court to ensure 

14   that  class  certification  determinations  are  made  pursuant  to 

15   appropriate legal standards.”). 

16          The district court found that Langan had shown predominance 

17   since  there  was  no  indication  that  any  of  the  minor  differences 

18   Johnson  &  Johnson  identified  between  the  various  state  consumer 

19   protection  laws  “should  overwhelm  the  questions  common  to  the 

20   class”  given  that  “[a]ll  the  states  have  a  private  right  of  action  for 

21   consumer protection violations, allow class actions, and have various 

22   other  important  similarities.”  App’x  195–96.  On  appeal,  Johnson  & 

23   Johnson argues that the district court erred by failing to engage in a 
     19                                                               No. 17‐1605

 1   rigorous  analysis  of  the  similarities  and  differences  in  the  various 

 2   state laws at issue. We agree.  

 3          Under  Rule  23(b)(3),  the  district  court  has  a  “duty,”  before 

 4   certifying a class, to “take a close look” at whether the common legal 

 5   questions predominate over individual ones. Comcast, 569 U.S. at 34 

 6   (internal quotation marks  omitted). Although,  to  date,  we have  not 

 7   explained what such a “close look” requires, out‐of‐circuit precedent 

 8   offers helpful guidance.  

 9          To begin, district courts must do more than take the plaintiff’s 

10   word  that  no  material  differences  exist.  See  Walsh,  807  F.2d  at  1016 

11   (refusing to accept “on faith” the plaintiffs’ claims on appeal that “no 

12   variations in state . . . laws relevant to [the] case exist[ed]”). Rather, 

13   district courts themselves must undertake a considered analysis of the 

14   differences in state laws. See Sacred Heart Health Sys., Inc. v. Humana 

15   Military Healthcare Servs., Inc., 601 F.3d 1159, 1180 (11th Cir. 2010). In 

16   Sacred  Heart,  the  Eleventh  Circuit  reversed  the  district  court’s 

17   certification of a class of hospitals that claimed they were underpaid 

18   for medical services by a health maintenance organization. See id. The 

19   district  court,  in  discussing  the  potential  predominance  issue 

20   regarding certain differences in relevant state laws, had stated only 

21   that there were “some variations” but that since the laws of “only six 

22   states”  were  involved,  common  issues  would  not  be  overwhelmed. 

23   Id.  The  Eleventh  Circuit  found  this  cursory  explanation  not  to  be  a 
     20                                                              No. 17‐1605

 1   “serious analysis of the variations in applicable state law,” and that 

 2   by certifying a class based on it, the district court abused its discretion. 

 3   Id.  

 4           As part of its analysis, a district court that relies on subclasses 

 5   to  cure  predominance  issues  as  a  prerequisite  to  certification  must 

 6   identify the required subclasses and explain why they are necessary. 

 7   See id. at 1183. In Sacred Heart, the district court had also suggested in 

 8   passing  that  identifying  subclasses  could  be  a  way  to  address 

 9   predominance  problems.  The  district  court,  however,  had  not 

10   identified  any  potential  subclasses,  nor  discussed  how  those 

11   subclasses would cure the predominance issues. See id. The Eleventh 

12   Circuit  concluded  that  the  district  court’s  oblique  reference  to 

13   subclasses  failed  to  explain  how  subclasses  would  prevent  “the 

14   proliferation  of  disparate  factual  and  legal  issues,”  given  that,  in 

15   addition  to  the  state  law  variations,  material  provisions  of  the 

16   individual contracts for legal services varied as well. Id. Because these 

17   factual  and  legal  differences  suggested  a  need  for  multiple  sets  of 

18   subclasses, the district court’s mere mention of subclasses was not an 

19   “adequate response.” Id.  

20           We are not convinced that the district court here undertook the 

21   requisite  considered  analysis  of  the  variations  in  state  law  and  the 

22   potential need for subclasses that might result from those variations. 

23   Although  both  parties  submitted  complicated  and  conflicting 
     21                                                                 No. 17‐1605

 1   summaries of the state consumer protection laws in eighteen states, 

 2   the  district  court’s  analysis  consisted  of  one  paragraph.  In  that 

 3   paragraph,  it  is  our  view  that  the  district  court  did  not  sufficiently 

 4   engage with Johnson & Johnson’s arguments about reliance, instead 

 5   concluding that “it appears” that none of the states’ high courts have 

 6   insisted  on  reliance.  See  App’x  at  195.  The  other  identified 

 7   differences—including  whether  intent  to  deceive  is  required,  and 

 8   whether  causation  can  be  presumed—were  not  discussed.  As  in 

 9   Sacred Heart, the district court only stated generally that the identified 

10   differences were “minor” and “should [not] overwhelm the questions 

11   common to the class.” App’x at 195. We believe that more precise and 

12   greater depth of analysis is required to comport with the “close look” 

13   required by the precedent. 

14          Accordingly,  we  remand  the  case  to  the  district  court  to 

15   conduct  a  more  thorough  analysis.  See  In  re  Am.  Intʹl  Grp.,  Inc.  Sec. 

16   Litig.,  689  F.3d  229,  243  (2d  Cir.  2012)  (vacating  grant  of  class 

17   certification  and  remanding  for  further  consideration  as  to 

18   predominance  where  it  was  not  clear  from  the  record  on  appeal 

19   “whether variations in state law might cause class members’ interests 

20   to diverge”); Walsh, 807 F.2d at 1019 (remanding to the district court 

21   after clarifying the Rule 23(b)(3) predominance inquiry so the district 

22   court could redo the analysis). Although this court is free to consider 

23   variations in state laws in the first instance, see, e.g., Johnson v. Nextel 
     22                                                               No. 17‐1605

 1   Commcʹns  Inc.,  780  F.3d  128,  146–48  (2d  Cir.  2015),  the  judgment 

 2   whether  to  certify  a  class  under  Rule  23(b)(3)  is  a  discretionary 

 3   determination that we think is best made by the district court upon 

 4   appropriate analysis of the circumstances of the case. See generally In 

 5   re Initial Pub. Offerings Sec. Litig., 471 F.3d 24, 31 (2d Cir. 2006), decision 

 6   clarified on denial of rehʹg, 483 F.3d 70 (2d Cir. 2007). Out of respect for 

 7   the  district  court’s  comparative  advantage  at  weighing  whether, 

 8   under  the  circumstances  of  this  case,  state  law  similarities  or 

 9   differences will predominate, we remand the case to the able district 

10   judge  to  carefully  analyze  the  relevant  state  laws,  decide  whether 

11   subclasses  are  appropriate,  reconsider  the  predominance  question, 

12   and explain in greater detail its conclusion on that question.  

13                                 CONCLUSION 

14          For  these  reasons,  we  VACATE  the  district  court’s  grant  of 

15   certification, and REMAND for further proceedings consistent with 

16   this opinion.